Citation Nr: 0404573	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  98-14 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for jaw disability, 
variously assessed, to include temporomandibular joint (TMJ) 
syndrome.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from April 1979 to February 
1995.  

This matter initially before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO.  

In March 2000, the Board remanded this matter for further 
evidentiary development.  

In June 2003, the undersigned requested a relevant medical 
opinion from a VA expert on TMJ syndrome.

In December 2003, the veteran submitted medical evidence that 
has not been considered by the RO.  Generally, the RO must 
consider all evidence before a case is submitted to the Board 
for review.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That 
month, however, she waived initial RO consideration, and the 
case is properly before the Board.



FINDING OF FACT

The veteran is shown as likely as not to have claimed TMJ 
syndrome that is related to her extensive period of active 
duty service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her jaw 
disability claimed as TMJ syndrome is due to an injury that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Indeed, she has stated that she has no further 
evidence to submit.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf, 
including presenting testimony at a personal hearing.  

Further, by May 2001 letter, she and her representative have 
been notified of the evidence needed to establish the benefit 
sought, and she has been advised via that letter regarding 
her and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and given the 
favorable action taken hereinbelow, any further action would 
only serve to burden VA with no foreseeable benefits flowing 
to the veteran.  Id.; Soyini, supra.  


Factual Background 

The veteran's service medical records, to include extensive 
service dental records, are negative for a diagnosis of TMJ 
syndrome.  

According to a July 1980 outpatient record, the veteran was 
involved in a motor vehicle accident.  The service examiner 
found an injury to the right mandibular area as a result of 
the accident but did not diagnose TMJ syndrome.  

In October 1994, a service dental examiner noted popping and 
clicking in the left temporomandibular joint, but TMJ 
syndrome was not diagnosed.  Subsequent service dental 
records and the service discharge examination report are 
negative for TMJ syndrome.  

In a February 1996 VA neurologic examination report, tics and 
paramyoclonus disorders were specifically noted as being 
absent.  

An October 1998 private dental records reflected diagnoses of 
TMJ syndrome.  

On October 1998 examination by L. Doles, D.D.S. the veteran 
reported having had frequent chipping and breaking of the 
veneers of her teeth due to what she characterized as TMJ 
syndrome.  Further, she stated that, while in service, braces 
were removed prematurely.  She complained of locking, 
clicking and grinding.  Dr. Doles opined that the veteran 
might well be suffering from asymptomatic temporomandibular 
joint meniscal deformity.  

In January 1999, the veteran testified at a personal hearing 
at the RO.  She indicated essentially that, before 
separation, she was told that she suffered from TMJ syndrome.  

Pursuant to a December 2000 VA dental examination, the 
examiner opined that the veteran did not suffer from TMJ 
syndrome.  According to the examiner, the veteran could have 
been bruxing or grinding at night and that those activities 
could cause muscle spasms.  The veteran's TMJs were noted to 
be normal on examination.  

A July 2003 opinion of a VA dentist with special knowledge of 
TMJ syndrome indicated that the symptoms of alleged TMJ 
syndrome recounted by the veteran to include cracking, 
chipping, misalignment, and dislodging crowns were not 
manifestations of TMJ syndrome.  The Class III bite 
relationship identified in October 1994 was not a result of 
TMJ syndrome.  

The VA dentist noted that the service and other dental 
records did not provide sufficient detail to determine the 
contribution, if any, of tooth alignment to the veteran's 
present condition.  The VA expert opined that TMJ noise noted 
in October 1994 was not associated with the veteran's present 
complaints.  Apart from the noise described in October 1994, 
there was no documentation of TMJ syndrome or "chronic jaw 
disability."  The expert stated that some of the veteran's 
dental complaints were related to premature termination of 
orthodontic treatment in service.  

A December 2003 letter from A. Danenberg, D.D.S. indicated 
that the veteran presented with TMJ syndrome.  Dr. Danenberg 
stated that he had reviewed dental records provided by the 
veteran and that, in his opinion, given the history of a car 
accident in 1980 along with the removal of orthodontic 
banding before orthodontic treatment was complete, it was 
possible that the veteran's current TMJ syndrome dated back 
to those incidents beginning in 1979.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

Whether the veteran indeed suffers from TMJ syndrome is not 
clear.  The VA specialist indicated that the veteran's 
symptoms were not consistent with TMJ syndrome.  However, Dr. 
Danenberg noted TMJ syndrome in December 2003 pursuant to an 
examination.  

The VA opinion is based on a review of the record only.  The 
Board finds no reason to question the credibility of Dr. 
Danenberg's assessment, and concludes, therefore, that the 
veteran as likely as not is shown to have current disability 
claimed as TMJ syndrome.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  A present disability is a necessary condition for 
the granting of service connection.  38 C.F.R. § 3.303; 
Gilpin, supra; Degmetich, supra.  

The next question is whether the veteran's TMJ syndrome is 
related to service.  The Board will consider the opinion of 
Dr. Danenberg, as the VA specialist concluded that the 
veteran did not suffer from TMJ syndrome.  According to Dr. 
Danenberg, the veteran's TMJ syndrome is possibly related to 
injuries to the jaw stemming from an in-service automobile 
accident as well as premature termination of orthodontic 
treatment in service.  As Dr. Danenberg's opinion is the one 
the Board chooses to credit, service connection for TMJ 
syndrome must be granted.  38 C.F.R. § 3.303.  

The Board observes that the evidence of whether the veteran 
has current jaw/dental disability claimed TMJ syndrome is in 
relative equipoise.  Because the veteran is entitled to the 
benefit of the doubt, the veteran must prevail.  38 C.F.R. 
§ 5107; Gilpin, supra.  



ORDER

Service connection for jaw disability claimed as TMJ is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



